DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 5 June 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5 June 2020 is withdrawn.  Claims 9-13 and 16, directed to Species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Laurence Greenberg on 15 December 2021.

The application has been amended as follows: 

In claim 1, line 24, immediately after “a plug pin”, the text ---, in addition to the plug pin or the lock,--- has been inserted;

In claim 2, line 2, prior to “plug pin”, the text ---additional--- has been inserted;
In claim 2, lines 2-3, the text “is one of two plug pins arranged on the front area” has been deleted;
In claim 2, line 3, the text ---and the plug pin--- has been inserted prior to “or the lock”;
In claim 2, line 3, the text “is” has been replaced by ---are---;

In claim 5, line 2, prior to “positioning bracket”, the text ---L-shaped--- has been inserted;

In claim 6, line 2, “claim 1” has been replaced by ---claim 3---;

In claim 11, line 4, the text “integrated” has been replaced with ---integrally---;
In claim 11, line 6, prior to “depth direction”, the text ---the--- has been inserted;

In claim 12, line 3, prior to “contactless manner”, the text ---a--- has been inserted;
In claim 12, line 4, prior to “depth direction”, the text ---the--- has been inserted;


In claim 13, line 4, the text “integrated” has been replaced with ---integrally---;
In claim 13, line 7, prior to “depth direction”, the text ---the--- has been inserted;

In claim 15, line 12, immediately after “a plug pin”, the text ---, in addition to the plug pin or the lock,--- has been inserted;

In claim 16, line 10, prior to “upon”, the text ---a)--- has been inserted;
In claim 16, lines 13-14, the text “the household refrigeration apparatus has a depth direction, and the interior container comprises a” has been deleted;
In claim 16 line 14, the text prior to “rear wall”, the text ---b) the--- has been inserted;
In claim 16, line 14, prior to “a base plate” the text “with” has been replaced by ---has---;
In claim 16, line 15, the text “integrated” has been replaced with ---integrally---;
In claim 16, line 18, prior to “depth direction”, the text ---the--- has been inserted;

In claim 19, line 21, immediately after “a plug pin”, the text ---, in addition to the plug pin or the lock,--- has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated in the 1 September 2021 Office Action, the prior art alone or in combination failed to read on the limitations that have been added to each independent claim.  Accordingly, claims 1, 3, 15, 17, 18, 19 and their dependents have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763